Title: From George Washington to Lachlan McIntosh, 20 May 1788
From: Washington, George
To: McIntosh, Lachlan



Dear Sir,
[Mount Vernon, 20 May 1788]

This letter will be presented to you by Mr Stevens, and is introductory of him; He has been an Officer in the Virginia line of the Army during the War, and as far as hath come to my knowledge behaved with zeal and propriety in the Service of his Country. Business carrying him to the State of Georgia, I could not refuse him this recommendation, & myself the pleasure of assuring you that I am Yr Most Obedt and very Hble Servt

Go: Washington

